Title: From George Washington to James Ross, 15 January 1795
From: Washington, George
To: Ross, James


        
          Sir,
          Philadelphia Jany 15th 1795.
        
        I avail myself of your obliging offer to dispose of the lands I hold in the counties of Fayette & Washington; hereby empowering you to sell the same on the terms which have been mentioned to you.
        If one fourth of the money is paid at the time of conveyance, or within a short period thereafter, I would allow four, five or six years credit for the other three fourths; provided the payment thereof be well secured agreeably to contract; and the interest in the meanwhile assured with punctuality as it becomes due, in one of the Banks of this city—or in either of those of Baltimore, George town or Alexandria. The regular payment of which, at stated periods being a primary consideration with me.
        The tract in Fayette County contains 1644¼ acres besides the usual allowance of 6 prCt. The other, by Patent, is 2813 acres but by a re-survey was found to measure more than 3000 acres. A description of them would be nugatory, the presumption being that, the purchaser, whomsoever he may be, will examine the land and judge for himself. It may not be amiss however, that it

should be generally known that both tracts are improved, and that one of them has a mill thereon, and a considerable show of Iron Ore with in less than 30 yards of the mill house.
        Having from long experience found, that landed property at a distance from the proprietor, who is not able to pay attention to it, is more productive of plague than profit, I feel strongly disposed to sell all the lands I hold on the Ohio & Great Kanhawa; (about 33000 acres in Seven Surveys) provided I can obtain, by giving a pretty long credit, what I conceive it is worth. For the reasons already mentioned, a particular description of these lands would, in a manner, be useless but it may not be amiss to add, that they are the cream of the country in which they lye; the first chosen of it; and are entirely free from disputes of every kind. The whole is interval land, bounded by the rivers above mentioned, and margin’d by them 57 miles. They consist of three Surveys on the Ohio, and four on the Great Kanhawa. The first named, are on the East side of the River, betwn the little & great Kanhawa; the first of these tracts, is the first large bottom below the mouth of the little Kanhawa, and about 13 mi⟨les⟩ from Mariatte, containing 2314 acs., bounded by the river 5¼ miles. The 2d tract is the 4th large bottom (on the same side of the river) about 16 miles lower down, containing 2448 acres, bounded by the river 3¼ miles—The third tract, is the next large bottom, 3½ miles lower down, opposite nearly to the great bend, containing 4395 acres, with a margin on the River of five miles. The other four tracts are on the Great Kanhawa, as observed before. The first of them, is on the West side, beginning about two miles from its confluence with the Ohio, & bounded by the former 17 miles; containing 10,990 acres. The secd tract is on the East side of the river, a little higher up, & contains 7276 acs. bounded by the river 13 miles. The other two are at the mouth of Cole river, on both sides the Kanhawa and in the fork between; containing together 4950 acres having a front on the river (both sides) of twelve miles. Besides these, I have a small tract of 587 acres on the Ohio, called the round bottom; lying opposite to the mouth of Pipe Creek, which is about 15 miles below Wheeling: but nothing short of a large price would induce me to part with this tract—it is bordered by the river 2½ miles. The soil is of the very richest quality—is in the shape of a horse shoe, with a beautiful situation for a house thereon.
        
        
        
        Any services you can render me in the disposal of these lands on the terms I have conversed with you respecting them, would be gratefully acknowledged by Dear Sir Your Obedt Hble Servt
        
          Go: Washington
        
      